                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND
______________________________________________
                                                 )
LUANDA HAPTONSTAHAL,               )
                                   )                 C.A. No. 18-184 WES
          Plaintiff,               )
                                   )
     v.                            )
                                   )
PAWTUCKET POLICE DEPARTMENT,       )
                                   )
          Defendant.               )
___________________________________)

                              MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

      This case is before the Court on a motion from defendant

Pawtucket Police Department to dismiss (ECF No. 5) the complaint

(ECF No. 1) filed by plaintiff Luanda Haptonstahal. The Court GRANTS

the motion for the following reasons.

I.    Background

      Haptonstahal’s       complaint     consists     of   33   handwritten   pages

containing 103 paragraphs, some of which are illegible.                The legible

portion centers around three incidents.              The first is an incident in

May 2017 involving Pawtucket officers asking Haptonstahal to lower

the volume on her television.             (Compl. ¶ 4.)         When she failed to

comply, the officers wrote her two citations, and then allegedly

loitered on her porch.         (Id. ¶¶ 4–5, 8.)

      The second incident occurred in June 2017 when a Pawtucket

officer arrested Haptonstahal and held her in a hospital for nine

days.   (Id. ¶ 62.)      Haptonstahal alleges that “Officer Duffy had his
team raid her home” (id. ¶ 63); that the officers deliberately left

her pets in the home to die (id. ¶ 64); and that a female officer

“molested” her by “squeezing her braless breasts too hard” (id. ¶

65).        Also as part of this incident, Haptonstahal alleges that

“Pawtucket Prosecutors . . . in Providence District Court brain

washed the justice to demand that she have mental evaluation against

her will” (id. ¶ 52, 62), and that if not for Officer Duffy forcing

her to be held for nine days, his conspiracy to break into her home

would not have succeeded (id. ¶ 80).

       The third constellation of events involved the police knocking

on    her    door   at   various   points   in   January   2018.   (Id.    ¶   24.)

Haptonstahal never opened the door for the police, but heard from

her attorney that the officers were there because she had made too

many calls to the police.          (Id. ¶¶ 25, 27, 29.)

II.    Discussion

       The complaint purportedly contains fifteen counts. 1               (ECF No.

1.)    Since filing the complaint, Haptonstahal has thrice moved to

amend. 2 (ECF Nos. 11, 14, 16.)        Pawtucket moves to dismiss, primarily


       1
       The Court treats the intelligible of these below, renumbering
them when necessary to aid understanding. Any other purported claim
is dismissed as either “[1] so poorly composed as to be functionally
illegible . . . [or 2] so baldly conclusory that it fails to give
notice of the basic events and circumstances of which the plaintiff
complains.” Shuster v. Oppelman, 962 F. Supp. 394, 395 (S.D.N.Y.
1997).

       2
      The proposed amendments are DENIED as futile; none adds enough
to the initial complaint to state a claim.         See Glassman v.
Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996) (holding that
                                 2
because    the   complaint       is    “largely     indecipherable     due    to   the

illegibility     of     what     Defendant       presumes   is     Plaintiff’s     own

handwriting.” (Mem. in Supp. of Mot. to Dismiss 1, ECF No. 5-1.)

The Court has deciphered enough of the complaint – both the facts

stated above and the legal claims addressed below – to say it fails

to state a plausible claim.             See Damon v. Moore, 520 F.3d 98, 103

(1st Cir. 2008) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007)).

     A.     Count I:     Sexual Assault, Willful Trespass, and Stalking

     Haptonstahal       brings        claims     for   sexual    assault,     willful

trespass, and stalking, but identifies no statutory basis for a

private right of action under the alleged criminal statutes.                        See

Cort v. Ash, 422 U.S. 66, 79–80 (1975) (holding no private action

under   criminal      statutes    absent       clear   statutory   basis     for   such

inference); see also Linda R.S. v. Richard D., 410 U.S. 614, 619,

(1973) (“[A] private citizen lacks a judicially cognizable interest

in the prosecution or nonprosecution of another.”). Therefore, these

claims fail.

     B.     Count II:     Americans with Disabilities Act

     The Americans with Disabilities Act (“ADA”) states that “no

qualified individual with a disability shall, by reason of such




a motion to amend may be denied as futile if “the complaint, as
amended, would fail to state a claim upon which relief could be
granted”). Consequently, the Court’s discussion is of Pawtucket’s
motion to dismiss the initial, operative complaint.
                                 3
disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity,

or be subjected to discrimination by any such entity.”         42 U.S.C. §

12132.    A qualified individual under the ADA is “an individual with

a disability who, with or without reasonable modifications to rules,

policies, or practices, the removal of architectural, communication,

or transportation barriers, or the provision of auxiliary aids and

services,   meets   the   essential   eligibility   requirements   for   the

receipt of services or the participation in programs or activities

provided by a public entity.”      42 U.S.C. § 12131.

     Here, Haptonstahal has not alleged facts, taken as true, that

would make her a qualified individual.         Indeed, Haptonstahal claims

she does not have a disability.           (See Compl. ¶ 83.)   She has not

stated an ADA claim.

     C.     Count III:    Deprivation of Right to Privacy

     There exists in Rhode Island a statutory right to privacy in

four areas:    one’s physical solitude, “appropriation of one’s name

or likeness,” unreasonable publicity of one’s private life, and

“publicity that reasonably places another in a false light before

the public.”   See R.I. Gen. Laws § 9-1-28.1; Lamarque v. Centreville

Sav. Bank, 22 A.3d 1136, 1140 (R.I. 2011).

     The complaint contains no facts pertaining to any of these four;

this claim fails.




                                      4
      D.     Count IV:     Conspiracy to Interfere with Civil Rights

      Haptonstahal attempts a claim under 42 U.S.C. Section 1985.                      To

do   so    successfully,    she   “must     allege    the       existence   of   (1)    a

conspiracy, (2) a conspiratorial purpose to deprive a person or class

of persons, directly or indirectly, of the equal protection of the

laws or of equal privileges and immunities under the laws, (3) an

overt act in furtherance of the conspiracy, and (4) either (a) an

injury     to   person     or   property,     or     (b)    a    deprivation     of     a

constitutionally        protected    right    or     privilege.”            Aulson     v.

Blanchard, 83 F.3d 1, 3 (1st Cir. 1996).

      Here, instead of pleading any facts pertaining to the above

elements, Haptonstahal has relied on mere conclusory and unsupported

allegations, which are not sufficient.               See Perry v. Gold & Laine,

P.C., 371 F. Supp. 2d 622, 626 (D.N.J. 2005).

      E.     Count V:    Violation of the Fourth Amendment and 42
                         U.S.C. Section 1993

      Haptonstahal brings a claim under 42 U.S.C. Section 1993, but

this statute was repealed in 1957.            See Pub. L. 85-315, Pt. III, §

122, 71 Stat. 637. (1957).          So the Court will regard this count as

a Section 1983 claim in which Haptonstahal alleges she was deprived

of her Fourth Amendment rights.           Section 1983 grants individuals the

right to sue those acting “under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory or the

District of Columbia . . . [for] the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.”                       42

                                          5
U.S.C.    §   1983.    To       prevail,      a    plaintiff      must    show    that   “the

challenged conduct [is] attributable to a person acting under color

of state law" and that “the conduct . . . worked a denial of rights

secured by the Constitution or by federal law.”                     Soto v. Flores, 103

F.3d 1056, 1061 (1st Cir. 1997).

     Here,      not   only      are    Haptonstahal’s        conclusory          accusations

unsupported by facts, her claims are misguided because “liability

can be imposed on a local government only where that government's

policy or custom is responsible for causing the constitutional

violation or injury.”            See Kelley v. Laforce, 288 F.3d 1, 9 (1st

Cir. 2002) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690–91    (1978)).        And    she    has       not   alleged    that    her    purported

constitutional injuries were the result of the Pawtucket Police

Department’s policy or custom.

     F.       Count VI:     Defamation

     For a defamation plaintiff to prevail under Rhode Island law,

“she must prove the following elements:                   (1) a false and defamatory

statement concerning another; (2) an unprivileged communication to

a third party; (3) fault amounting to at least negligence; and (4)

damages.”      Trainor v. The Standard Times, 924 A.2d 766, 769 (R.I.

2007) (citing Mills v. C.H.I.L.D., Inc., 837 A.2d 714, 720 (R.I.

2003)).

     Haptonstahal has accused police officers of calling her crazy,

and informing her neighbors that she is crazy.                            (Compl. ¶ 82.)


                                              6
Haptonstahal claims her reputation in the community has been harmed,

and her desire to write poetry diminished.            (Id. ¶¶ 83, 90.)     But

pursuant   to   the   public-duty   doctrine,       Rhode   Island   government

entities are – subject to exceptions not applicable here – shielded

from tort liability when engaged in activities which “could not and

would not in the ordinary course of events be performed by a private

person at all.”    O’Brien v. State, 555 A.2d 334, 336–37 (R.I. 1989);

see also Gray v. Derderian, 400 F. Supp. 2d 415, 427 (D.R.I. 2005).

Such activities include “the exercise of the police power through

officers authorized and empowered by the state to perform a police

function.”      O’Brien,   555   A.2d   at   337.     Because   Haptonstahal’s

allegations concern the behavior of police officers while performing

a police function, her tort claim is barred by Rhode Island’s public-

duty doctrine.

III. Conclusion

     For these reasons, Pawtucket’s motion to dismiss (ECF No. 5) is

GRANTED.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: November 1, 2018




                                        7
